Exhibit 10.1

Hilb Rogal & Hobbs Company

2007 Corporate Incentive Plan

STRATEGY

This plan has been formulated to focus the performance of selected corporate
headquarters and field operations staff on achievements critical to the
financial and operational success of HRH. Emphasis is placed on the Company’s
performance relative to EPS and budget and comparison to industry, peers and the
S&P 600.

ELIGIBILITY

All senior corporate officers and regional directors are normally nominated to
participate in the plan. Final eligibility is determined and approved by the
Chairman and President.

CORPORATE INCENTIVE BONUS POOL

Subject to the terms and conditions hereof, a bonus pool will be generated based
on the Company achieving increases in earnings per share as shown in the chart
below. The target for 2007 is XX% increase in EPS. The bonus pool at a XX%
increase in EPS is equivalent to the sum of the target bonuses for all of the
eligible or potentially eligible participants in the Plan, including positions
that are currently vacant.

 

  2007 Earnings Per Share *   Bonus Pool

[Chart Omitted]

* Payouts for increases below XX% or incremental amounts for payouts above XX%
are at the discretion of the Human Resources & Compensation Committee (the
“Committee”) in relation to HRH’s performance against the industry, peer group
and the S&P 600. Figures listed above for percentage increases below XX% and
above XX% are guidelines for the Committee in the event they choose to exercise
this discretion.



--------------------------------------------------------------------------------

2007 Corporate Incentive Plan

Page 2

 

For payouts on increases between XX% and XX%, the Committee reserves the right
to modify the bonus pool, either positively or negatively, by an amount up to
but not to exceed 20%. Any modification will be determined by the Committee’s
assessment of the executive team’s performance in its totality.

 

Note: Bonus pool amounts are calculated in proportion to the increase in EPS.
For increase percentages between the above defined measurement points, bonus
amounts are determined on a prorated basis. For example, the corresponding bonus
pool for an EPS increase of XX% would be $X,XXX,XXX. Notwithstanding the above,
the maximum total bonus pool payable may never exceed 200% of the sum of all
participants’ base salaries.

INDIVIDUAL INCENTIVE BONUS TARGETS

The following positions have been designated as CIP participants for 2007.

[Chart Omitted]

The target bonus for employees entering the plan during the year will be
adjusted on a pro-rata basis to reflect the period of time they are in the plan.
The target bonus for employees promoted during the year will be increased to the
new target bonus for the new position. The bonus pool will be adjusted to
reflect these changes.

ESTABLISHING PERFORMANCE STANDARDS UNDER THE PLAN

2007 Performance Standards – Earnings Per Share – For 2007, a goal of XX%
increase in EPS has been established to allow 100% payout of targeted bonuses.



--------------------------------------------------------------------------------

2007 Corporate Incentive Plan

Page 3

 

2007 Performance Standard – Budgeted Profit – The Committee will also consider
the Company’s performance to budget in making any discretionary judgments
regarding the bonus pool amount or related modifications.

INCENTIVE PAYOUTS

Target bonuses will be paid out on a formulaic and discretionary basis for EPS
increases between XX% and XX%. The bonus pool will be fully accrued and
distributed to participants based on a part formulaic (60%) and part
discretionary (40%) basis. This discretion may be used by the Chairman to either
increase or decrease a participant’s individual target bonus by up to 40%.

The discretionary pool may be distributed by the Chairman and the President
based on the participant’s individual contribution to the Company’s success. In
determining each participant’s portion of the discretionary pool, factors such
as regional profit margin and growth, successful implementation of the strategic
plan, reduction of non-value added expense, contribution to EPS growth,
completion of assigned special projects, etc., will be evaluated. In addition,
the participant’s leadership skills will be considered and evaluated as well.

Incremental payouts for increases in EPS above XX% are for extraordinary
performance. Bonuses will not be paid to the executive group if the Company does
not make a profit, unless the lack of profit is the result of an investment
strategy that was approved by the Board.

Note: Corporate Earnings per Share increase is the percentage increase in
operating earnings per share from 2006 to 2007.

ADMINISTRATION

Payment—Bonuses will not be paid to any participant who is not a full time,
active employee on the date the bonus is payable except in the case of an
approved retirement or disability or in the case of death. In these instances, a
prorated portion of the bonus will be paid based on the actual period of
employment during the year. Employees who voluntarily resign or are terminated
prior to the incentive award payout will forfeit the opportunity to earn an
incentive award as of the date of resignation or termination, regardless of the
actual last day worked.

Maximum payout—The bonus earned by a participant under this plan cannot exceed
200% of the participant’s base salary, unless otherwise determined appropriate
by the Chairman.



--------------------------------------------------------------------------------

2007 Corporate Incentive Plan

Page 4

 

Cash Distribution of Incentive Payment—All awards will be paid in cash no later
than March 15, 2008. Participants may elect to defer receipt of all or a portion
of their incentive award, subject to the terms of the Executive Voluntary
Deferral Plan.

New Hires, Transfers, Promotions—Individuals hired, promoted or transferred into
an eligible position during the plan year (prior to November) will be eligible
for a prorated award based on the actual period of employment in that position
during the year.

Plan Design Criteria—The plan has been designed to operate in a normal business
environment. If unusual business conditions occur that generate unusually high
or low increases in EPS, the Plan may be amended to take those conditions into
consideration.

Approvals—The Chairman will administer the Plan and have the authority to
interpret all provisions and to make any rules and regulations necessary to
administer the Plan in his sole discretion. All incentive award payments under
this Plan are subject to the approval of the Chairman and the Committee. The
Board of Directors must approve the Chairman’s incentive award.

Nothing in this plan shall constitute an agreement by HRH to employ participants
for a fixed term. The participants shall remain at-will employees of HRH.

HRH expects to continue this plan indefinitely, but reserves the right to change
or terminate the plan at any time.